Exhibit CHAMPION ANNOUNCES RECORD FIRST QUARTER NET INCOME FOR 2 Huntington, WV- - Champion Industries, Inc. (NASDAQ/CHMP) today announced record net income of $1,278,000 or $0.13 per share on a basic and diluted basis. This compares to net income of $1,268,000 or $0.13 per share for the three months ended January 31, 2007. The Company’s balance sheet reflected book value per share of $4.89, working capital in excess of $22.0 million and total shareholders equity of approximately $48.8 million. The Company has paid down approximately $5.7 million of debt since acquiring The Herald-Dispatch in September of The Board of Directors also has declared the Company’s quarterly dividend of six cents per share. The cash dividend will be paid on March 24, 2008, to shareholders of record on March 7, 2008. Marshall T. Reynolds, Chairman of the Board and Chief Executive Officer of Champion, said, “We have set quarterly earnings records for seven of the last nine quarters starting with the first quarter of 2006.The Herald-Dispatch was accretive for the quarter and indicative of the cash flow and earnings diversification identified as a key component of our investment thesis regarding The Herald-Dispatch. We have begun to make efforts to integrate The Herald-Dispatch into our operations and would expect to begin seeing benefits from targeted acquisition synergies later in our second quarter or third quarter. In the interim we will continue our integration planning and focus on managing our existing operations, seeking strategic sales and growth opportunities and leveraging our infrastructure to improve performance.” Revenues for the three months ended January 31, 2008 were $40.3 million compared to $34.9 million in the same period in 2007. This change represented an increase in revenues of $5.4 million or 15.3%. The printing segment experienced a sales decrease of $700,000 or 2.6% while the office products and office furniture segment experienced an increase of $1.0 million or 11.0%. The newspaper revenues for the quarter were approximately $5.0 million. Toney K. Adkins, President and Chief Operating Officer, noted, “Our gross margins on a consolidated basis for printing were relatively flat while office products and office furniture gross margins compacted due to higher furniture costs as a percent of sales when compared to the prior year. Even though our printing sales were down, we were able to maintain our margins in the marketplace. Office furniture sales were the primary driver of the sales growth in the office products and office furniture segment, while printing sales declined due to sluggish sales in several of our commercial plants that primarily operate in the sheetfed arena.” Mr.
